The argument submitted for the appellant is ingenious; but its fallacy is apparent, in view of the conclusions *Page 351 
to which it tends. If it proves any thing, it is that the property of a firm is not owned by the persons who compose it, either collectively or otherwise. It certainly does not belong to any one else, and, if the appellant is right, the title is in a state of abeyance. If the partners have such an ownership as subjects the property to seizure on execution, they have also such an ownership as entitles them to claim its exemption, in a case plainly falling within the terms and intent of the statute.
In the instance before us, the complaint alleges, and the answer admits, that the horses and harness in question were the property of the plaintiffs. The facts found by the referee meet all the requirements of the act, exempting from levy and sale the necessary team of "any person, being a householder or having a family for which he provides." (4 Edmonds' Statutes at Large, 626.)
It is insisted that the clause applies only to a several
owner, as the word "person" is used in the singular number. The short answer is, that by a provision in our general law, when a statute refers to any matter or person, by words importing the singular number, several matters or persons shall be deemed to be included, unless such a construction would be repugnant to the general language employed. (2 R.S. 778, § 11.)
In respect to articles, otherwise within the terms of the act, such ownership as suffices to make them subject to seizure, brings them within the exemption. If each of the respondents had owned a pair of horses, both teams would have been exempt, upon the state of facts found by the referee. It would be an obvious perversion of the statute, to hold that the plaintiffs forfeited its protection, by owning but a single team between them, used for the common support of both.
The language of the act should be construed in harmony with its humane and remedial purpose. Its design was to shield the poor, and not to strip them. The interest it assumes to protect is that belonging to the debtor, be it more or less. The ownership of the team may be joint or *Page 352 
several; it may be limited or absolute. Whatever it be, within the limitations of the statute, the debtor's interest is exempt, in view of his own necessity, and of the probable destitution to which its loss might reduce a family dependent on him for support.
The judgment should be affirmed.
All the judges concurring,
Judgment affirmed. *Page 353